DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1, 4, 7-9, 12-13, 15-17, and 19 as claims 1-11.	

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art discloses determining an object or product represented in an image is disclosed. The system receives a first image, determines a region of interest in the first image, determines a classification score for the region of interest using a convolutional neural network that assigns the region of interest the classification score corresponding to a class, and identifies a first product in the first image based on the classification score.
However, the prior art and other references do not teach “wherein the location of the identified at least one fashion-related product in the determined at least one user content image is determined by using bounding box co-ordinates defined in the determined at least one user content image to locate the at least one fashion- related product in the determined at least one user content image; and
wherein the training data is obtained from plural data crowdsourcing service providers, and labeled based on at least one of one or more colors of the plurality of fashion-related products, one or more categories of the plurality of fashion-related products, gender appropriateness of the plurality of fashion-related products, age appropriateness of the plurality of fashion-related products, or locations of the plurality of fashion-related products in the sample user content images” or equivalent features in the claims. 


Conclusion
Following is a reference pertinent to the claimed invention:
Akpala (US 2016/0253719 A1): user feedback on a purchased item is received from a user. Attributes of the purchased item are identified. Then relevant attributes are determined from the attributes, the determination of relevant attributes being based on user information regarding the user. Comments for the relevant attributes are generated based on the user feedback. The comments are then displayed to the user for selection and posting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JOHN W LEE/Primary Examiner, Art Unit 2664